NOTICE OF ALLOWABILITY
Notice of Pre-AIA  or AIA  Status
The present application, 16/008,765, was filed on 06/14/2018, and claims foreign priority from Chinese Application 201710457967.6, filed 06/16/2017.  The effective filing date is after the AIA  date of March 16, 2013, and so the application is being examined under the “first inventor to file” provisions of the AIA .

Status of the Application
This Notice of Allowability is in response to Applicant’s most recent communication of June 17, 2022.
Claims 1, 2, 8, 9, 11-13, 19, 20, and 55-64 are pending, of which claims 1, 11, and 12 are independent.
In the most recent response, independent claims 1, 11, and 12 have been amended.
Claims 3-7, 10, 14-18, and 21-54 were previously cancelled.  Claims 58-64 are newly added.
All pending claims have been examined on the merits.  

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.
The previously recited 35 U.S.C. § 103 rejection of claims 1, 2, 8, 9, 11-13, 19-20, and 55-57 was based on the following combination of references: 
US 2018/0068317 A1 to Gilbey et al. (“Gilbey”, Eff. Filed on Sept. 7, 2016. Published on Mar. 8, 2018). 
US 2017/0160813 A1 to Divakaran et al. (“Divakaran”. Filed on Oct. 24, 2016. Published on Nov. 22, 2018). 
US 2002/0010581 A1 to Euler et al. (“Euler”, Eff. Filed Jun. 19, 2000. Published Jan. 24, 2002).
US 2014/0379354 A1 to Zhang et al. (“Zhang”, Eff. Filed on Jun. 20, 2013. Published on Dec. 25, 2014).
While this combination of prior art references teaches the previously recited features, it fails to disclose or suggest the following newly added features (which are supported in paragraph [0230] of the specification):
determining whether a payment amount in the payment object information is greater than a threshold amount;

if the payment amount is greater than the threshold amount, providing specified information to the user via the user interface of the application requesting the user to speak a user-defined payment keyword previously defined by the user during a registration process;

The Gilbey reference’s claim 3 teaches that “keywords are predefined words for either carrying out particular transactional tasks or providing particular transaction-related information”, but fails to teach that “a user-defined payment keyword previously defined by the user during a registration process” is used following a determination that “the payment amount is greater than the threshold amount”. 
Likewise, the Divakaran reference teaches that in para. [0202] that “Spoken command analyzers are also discussed in U.S. patent application Ser. No. 15/013,580, [U.S. Patent 10,476,872, U.S. PG-PUB 2016/0248768] filed on Feb. 2, 2016 and titled “Joint Speaker Authentication and Key Phrase Identification,” the entirety of which is incorporated by reference herein” , but fails to teach that “a user-defined payment keyword previously defined by the user during a registration process” is used following a determination that “the payment amount is greater than the threshold amount”. 
All dependent claims are allowable, on the grounds that they depend from allowable independent claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYAL I SHARON whose telephone number is (571)272-5614. The examiner can normally be reached M-F 8:30-6:30. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on (571) 270-3602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

Sincerely,

/Ayal I. Sharon/
Examiner, Art Unit 3695

August 10, 2022